Case 1:11-cv-00691-LAK-RWL Document 2421 Filed 12/12/19 Page 1 of1
G | B S ( ) N D U N N Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, NY 10166-0193
Tel 212.351.4000
www.gibsondunn.com

Randy M. Mastro

Direct: +1 212.351.3825
Fax: +1 212.351.5219
RMastro@gibsondunn.com

December 12, 2019

VIA ECF

The Honorable Robert W. Lehrburger
United States District Judge

Daniel Patrick Moynihan Courthouse
500 Pearl Street

New York, NY 10007

Re: — Chevron Corp. v. Donziger, 11 Civ. 0691 (LAK) (S.D.N.Y.)
Dear Judge Lehrburger:

I write respectfully as counsel for Chevron Corporation (“Chevron”) in response to the December
12, 2019 letter filed by Mr. Andrew Frisch, on behalf of Steven Donziger, enclosing the application
for an emergency stay that he intends to file in the Second Circuit this morning. Dkt. 2419.

Chevron thinks the hearing should proceed as scheduled for this morning at 10:00 a.m. Chevron
intends to appear and proceed with the hearing, as ordered, including putting on its expert
witness who has traveled from London for that purpose. Chevron apprised Mr. Frisch of this last
night after learning of his intent to delay today’s hearing. See Email from A. Champion to A.
Frisch, attached as Exhibit A. Mr. Donziger’s application is nothing more than a stalling tactic,
as he has been on notice of this hearing since the Court first issued the scheduling order on
October 23. Chevron will be filing this morning with the Second Circuit an opposition to
Donziger’s emergency motion to stay, attached hereto as Exhibit B.

As always, we appreciate Your Honor’s consideration.

Respectfully,

/s/ Randy M. Mastro
Randy M. Mastro

cc: All counsel of record

Beijing * Brussels » Century City + Dallas * Denver * Dubai + Frankfurt * Hong Kong + Houston + London + Los Angeles + Munich
New York + Orange County * Palo Alto * Paris * San Francisco * Sao Paulo + Singapore » Washington, D.C.
